Citation Nr: 0315702	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  98-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 1, 1994, 
for a total rating based on individual unemployability due to 
service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted a total disability 
rating based on individual unemployability due to service-
connected disability, effective December 1, 1996.  

In April 2000, the Board issued a decision granting an 
earlier effective date of November 22, 1996, for a total 
rating based on individual unemployability due to service-
connected disability.  By order dated in July 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted the Secretary's motion vacating and remanding the 
Board's decision that denied an effective date earlier than 
November 22, 1996, for a total rating based on individual 
unemployability due to service-connected disability.  A copy 
of the motion and a copy of the Court's order have been 
included in the veteran's claims file. 

In July 2002 the Board remanded the appeal.  A January 2003 
RO decision granted a 100 percent evaluation for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), effective June 1, 1994.  

The Board's July 2002 remand noted that a notice of 
disagreement had been filed with the November 1996 RO 
decision assigning a 50 percent evaluation for the veteran's 
service-connected PTSD.  In January 2003, the RO issued a 
statement of the case addressing the issue of an increased 
rating for PTSD.  More than 60 days has passed since the 
issuance of the statement of the case and more than one year 
has passed since the decision.  The veteran has not submitted 
a substantive appeal with respect to the issue of an 
increased rating for PTSD.  Therefore, this issue is not 
currently before the Board.  




FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
on November 3, 1993, and a November 1996 RO decision assigned 
a 50 percent evaluation, effective from that date; the 
November 1996 RO decision is final.  

2.  A January 2003 RO decision assigned a 100 percent 
evaluation for PTSD from June 1, 1994.  

3.  The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability on December 2, 1996.  An informal claim for a 
total rating based on individual unemployability due to 
service-connected disability was first indicated on May 30, 
1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 1994, for 
a total rating based on individual unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 3.3400(o)(1)(2), 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, including a January 2003 statement of the case, 
informing them of the governing legal criteria relating to 
the issue on appeal, the evidence necessary to substantiate 
the veteran's claim, the evidence considered, evidentiary 
development under the VCAA, and the reasons for the decision 
reached.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Treatment 
records have been obtained and the veteran has been afforded 
multiple VA examinations.  Therefore, it is concluded that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

If the appeal of the issue of an initial evaluation assigned 
for PTSD results in a grant of an evaluation that meets the 
minimum schedular criteria of 38 C.F.R. § 4.16(a) (2002), 
where there is evidence of unemployability submitted in 
connection with the claim for an increased rating, raising a 
claim of a total disability rating based upon individual 
unemployability due to service-connected disability, then an 
earlier date for an informal claim for a total disability 
rating based on individual unemployability due to service-
connected disability may be recognized.  See 38 U.S.C.A. 
§§ 5101(a), 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§§ 3.151(a), 3.157, 3.400(o)(1)(2); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Norris v. West 12 Vet. App. 413 (1999).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The veteran's only service-connected disability is PTSD.  
With consideration that a 100 percent schedular evaluation 
has been assigned for PTSD from June 1, 1994, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability after 
June 1, 1994, is moot.  VAOPGCPREC 6-99 (June 7, 1999).  

The veteran filed a formal claim for a total rating based on 
individual unemployability due to service-connected 
disability on December 2, 1996.  A 100 percent schedular 
evaluation was in effect for more than one year prior 
thereto.  Therefore, under 38 C.F.R. § 3.400(o)(1)(2), the 
issue of a total rating based on individual unemployability 
due to service-connected disability, based on the December 2, 
1996, formal claim, is moot.  Accordingly, the focus  is on 
whether an informal claim for a total rating was filed during 
the period from November 3, 1993, through May 1994.  

The record reflects that the veteran was assigned a schedular 
evaluation of 50 percent during the period from November 3, 
1993, through the end of May 1994.  Therefore, he was not 
assigned an evaluation that met the minimum schedular 
criteria of 38 C.F.R. § 4.16(a) that would raise a claim of a 
total disability rating based upon individual unemployability 
during that time frame.  

VA records, relating to a period of hospitalization from 
October 13 through 25, 1993, reflect that the veteran 
reported that he had been fired from his job on the Thursday 
prior to October 13, 1993.  The discharge diagnoses do not 
include PTSD, but the records indicate that the veteran was 
experiencing PTSD symptoms.  His global assessment of 
functioning was indicated to be 45.  

The report of a February 1994 VA psychiatric examination 
reflects a diagnosis of chronic PTSD.  This examination 
report does not indicate that the veteran was unemployable. 

VA records relating to a period of hospitalization from June 
1 through 24, 1994, reflects that the veteran had a GAF of 
35.  The diagnoses included PTSD.  

In a March 1995 statement the veteran reported that he last 
earned wages in May 1994, and that he had not received wages 
of any type on or after June 15, 1994.  In his December 1996 
total disability application he indicated that he had been 
employed from January 1994 through May 1994, working 40 hours 
per week, with a loss of 14 days from illness.  Records 
received from the Social Security Administration reflect a 
finding that the veteran became unable to work on May 30, 
1994, due to a combination of disabilities including PTSD.  

A GAF of 45 reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
such as inability to keep a job.  See Diagnostic and 
Statistical Manual of Mental Disorder, 4th edition (DSM-IV).  

Although the record indicates that the veteran had a GAF of 
45 in October 1993, the Board concludes that based upon the 
totality of the evidence this was not evidence of 
unemployability since the veteran indicated, at that time, 
that he had worked until 1 1/2 days prior to that 
hospitalization and subsequently indicated that he had been 
employed from January through May, 1994.  The first evidence 
of record indicating that the veteran is unemployable is the 
Social Security Administration determination indicating that 
the veteran was unable to work as of May 30, 1994.  

Therefore, an informal claim for a total rating based upon 
individual unemployability due to service-connected 
disability is considered to have been filed on May 30, 1994.  
In determining whether or not an increase was factually 
ascertainable prior to May 30, 1994, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).  

There is no competent medical evidence indicating that the 
veteran was unemployable during the period from November 3, 
1993, to May 30, 1994, and the evidence of record indicates 
that the veteran was employed during this time frame.  
Further, the evidence indicates that the Social Security 
determination was based upon the veteran's PTSD as well as 
major depression and degenerative disc disease.  The 
competent medical evidence indicates that the first time that 
it is factually ascertainable that the veteran's inability to 
obtain or retain gainful employment, related solely to his 
service-connected disability, is on June 1, 1994.  Therefore, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies and a 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities prior to June 1, 1994, because that is the time 
that it was first factually ascertainable that the veteran 
was unemployable due to his service-connected PTSD.  


ORDER

An effective date earlier than June 1, 1994, for a total 
rating based on individual unemployability due to service-
connected disability is denied. 



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


